Case 0:19-cv-60505-RS Document 136 Entered on FLSD Docket 07/13/2020 Page 1 of 11



                            IN THE UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA



    BPI SPORTS, LLC,                                   CASE NO. 0:19-cv-60505-RS

              Plaintiff,
    vs.

    THERMOLIFE INTERNATIONAL, LLC,
    and RONALD L. KRAMER,

              Defendants.



                   DEFENDANTS THERMOLIFE INTERNATIONAL, LLC
                   AND RON KRAMER’S RESPONSE IN OPPOSITION TO
                PLAINTIFF’S MOTION TO STRIKE AFFIRMATIVE DEFENSES

          Defendants THERMOLIFE INTERNATIONAL, INC. and RON KRAMER (together,

 “Defendants”) respectfully request the Court deny Plaintiff BPI Sports, LLC’s (BPI) Motion to

 Strike Affirmative Defenses [DE 130] (the “Motion to Strike”) because the drastic remedy requested

 by BPI is inappropriate and unnecessary and, in reality, is meant to hassle Defendants and further

 delay this matter. Three of Defendants’ affirmative defenses BPI attacks in its Motion to Strike

 (failure to state a claim for relief, personal jurisdiction, and subject matter jurisdiction) are not

 actually affirmative defenses, but routinely raised defenses not only of BPI’s allegations, but also as

 to whether BPI alleged prima facie claims against Defendants. Those defenses, all of which are

 found in Rule 12, do not warrant being stricken and, especially with regards to Defendants’ statement

 on subject matter jurisdiction, are nothing more than accurate applications of the law to the facts of

 this case.

          Finally, Defendants’ affirmative defense of unclean hands includes specific and detailed

 allegations of how BPI is engaging in the exact same conduct for which BPI seeks to hold

 Defendants liable. In short, if Defendants’ alleged conduct gives Defendants an unfair competitive
                                                  1
Case 0:19-cv-60505-RS Document 136 Entered on FLSD Docket 07/13/2020 Page 2 of 11



 advantage over BPI, then BPI engaging in identical conduct would likewise give BPI an unfair

 competitive advantage over its competitors (including ThermoLife). It is difficult to see how BPI

 can claim that it is not fairly apprised or given fair notice of Defendants’ affirmative defense here,

 given the specificity with which this defense is alleged here. Defendants’ unclean hands defense is

 properly raised and asserted. BPI’s Motion to Strike should be denied.

 I.     PROCEDURAL BACKGROUND.

        BPI filed its Complaint on February 26, 2019. (DE 1). BPI’s Complaint was entirely deficient,

 which BPI acknowledged by filing an Amended Complaint shortly thereafter on April 19, 2019. (DE

 12). BPI’s Amended Complaint alleged a plethora of deficient claims seeking injunctive relief and

 damages against Defendants for alleged violations of: the Lanham Act, 15 U.S.C. § 1125(a), the

 Sherman Act, 15 U.S.C. § 2, 35 U.S.C. § 292 (false patent marking), common law unfair competition,

 trade libel, libel per se, tortious interference with business relations, and inequitable conduct.

        Defendants moved to dismiss all of BPI’s claims. (DE 16). On January 9, 2020, the Court

 granted in part Defendants’ motion to dismiss allowing BPI to assert only three claims against

 Defendants for: (1) alleged violations of the Lanham Act, 15 U.S.C. 1125(a); (2) common law unfair

 competition; and (3) false patent marking. (DE 37).

        On January 22, 2020, BPI informed the Court that “it does not intend to further amend the

 Amended Complaint” and acknowledged that the Court struck its deficient Counts III-V and VII-IX.

 (DE 40). Defendants answered the Amended Complaint on February 5, 2020 [DE 41] and amended

 their answer on March 6, 2020 [DE 53] (“Amended Answer”).

        BPI unnecessarily drove up the costs of the litigation by filing its first attempt at a motion to

 strike Defendants affirmative defenses on February 18, 2020. (DE 42). The Court denied the first

 attempt as moot. (DE 55). BPI tried it again on March 23, 2020, filing its second attempt at a motion

 to strike Defendants’ affirmative defenses asserted in Defendants’ Amended Answer. (DE 59). Eight
                                                   2
Case 0:19-cv-60505-RS Document 136 Entered on FLSD Docket 07/13/2020 Page 3 of 11



 days later, BPI filed a motion for leave to amend to file a second amended complaint. (DE 64). It is

 worth noting that BPI was under no time constraint to file the second motion to strike, yet it did so

 knowing that BPI intended to seek leave to amend and knowing that Defendants would incur the

 expense of responding to the unnecessary second motion to strike. (See DE 66). The Court granted

 BPI leave to file the Second Amended Complaint, which it did so on June 5, 2020. (DE 92). On

 June 18, 2020, Defendants filed their answer and asserted their affirmative defenses [DE 113]

 (“Answer”) to BPI’s Second Amended Complaint.

        Defendants’ Answer properly asserts four affirmative defenses and denials, namely: (i) BPI

 fails to state a claim for relief, incorporating Defendants’ Motion to Dismiss; (ii) personal jurisdiction

 over Kramer is lacking based upon the undisputed fact that he is not a resident of Florida and has not

 caused any harm to BPI in Florida; (iii) subject matter jurisdiction as to Kramer is deficient “[o]nce

 Plaintiff’s claims against ThermoLife are dismissed from the lawsuit”; and (iv) BPI’s own unclean

 hands bar BPI’s demanded relief. (Id. at pp. 16-17). The Answer sets out in significant detail each of

 these four defenses. (Id.). With regard to BPI’s unclean hands, Defendants explain how BPI marks

 its own products in the same allegedly “improper” way it contends Defendants mark a product. (Id.).

 Defendants expressly point out that, assuming Defendants listed “Creatine Nitrate” as a supplement

 ingredient (they do not), and that this somehow confuses consumers (it does not), BPI’s own use of

 ingredients “Creatine MagnaPower,” “Creatine AKG,” and “Creatine Phosphate” similarly would be

 improper. (Id.).

        On June 30, 2020, BPI filed its (third) Motion to Strike, seeking to strike all four of

 Defendants’ affirmative defenses. The Motion to Strike is without any merit and should be denied.

 II.    LEGAL ARGUMENT.

        “Motions to strike are generally disfavored and are often considered ‘time wasters.’” Al Saud

 v. Parker Bros. Concepts, Inc., No. 618CV1884ORL41TBS, 2019 WL 278120, at *1 (M.D. Fla.
                                                    3
Case 0:19-cv-60505-RS Document 136 Entered on FLSD Docket 07/13/2020 Page 4 of 11



 Jan. 22, 2019) (quoting Somerset Pharm., Inc., v. Kimball, 168 F.R.D. 69, 71 (M.D. Fla.1996)); ADT

 LLC v. NorthStar Alarm Servs. LLC, No. 9:18-80283-CV, 2018 WL 6522124, at *3 (S.D. Fla. Sept.

 14, 2018) (stating that striking a portion of a pleading is disfavored “because it is often sought by

 the movant simply as a dilatory or harassing tactic”). Striking affirmative defenses “is a drastic

 remedy to be resorted to only when required for the purposes of justice” and where the accused

 affirmative defenses have “no possible relation to the controversy.” Paul v. Bradshaw, No. 12-

 81381-CIV, 2013 WL 12084299, at *1 (S.D. Fla. Dec. 10, 2013) (quoting Augustus v. Bd. of Pub.

 Instruction of Escambia Cty., Fla., 306 F.2d 862, 868 (5th Cir. 1962)) (denying motion to strike);

 Pinnacle Advert. & Mktg. Grp., Inc. v. Pinnacle Advert. & Mktg. Grp., LLC, No. 18-CV-81606,

 2019 WL 7376778, at *2 (S.D. Fla. Sept. 20, 2019). Here, Defendants provided more than sufficient

 notice to BPI both as to the affirmative defenses raised and the factual basis supporting the defenses.

 BPI’s Motion to Strike serves no other purpose than to waste this Court’s time and drive up

 attorneys’ fees for both parties.

        A.      PLAINTIFF FAILS TO IDENTIFY THE CORRECT LEGAL STANDARD.

        In its Motion to Strike, Plaintiff contends that affirmative defenses must comply with the

 pleading standard set forth in Twombly. (Motion at 2-3). As this Court knows, Plaintiff’s focus on

 Twombly ignores the plain language of Federal Rule of Civil Procedure 8(b) and (c) and the well-

 documented split amongst the courts in the United States Court of Appeals for the Eleventh Circuit.

 Mt. Hawley Ins. Co. v. Boca Bayou Condo. Ass'n, Inc., No. 18-CV-81656, 2019 WL 7837288, at *3

 (S.D. Fla. Dec. 20, 2019), report and recommendation adopted, No. 18-81656-CIV, 2020 WL

 1441921 (S.D. Fla. Mar. 25, 2020). Rule 8(a) requires a plaintiff to “show” that it is entitled to the

 demanded relief, whereas Rule 8(c) – applicable to affirmative defenses – requires only that a

 defendant “state” the raised affirmative defense. Id. (agreeing with “the argument that [defendants]

 are not subject to the heightened standard to be more persuasive.”); see also Bradshaw, 2013 WL
                                                  4
Case 0:19-cv-60505-RS Document 136 Entered on FLSD Docket 07/13/2020 Page 5 of 11



 12084299, at *3 (stating that “this Court is ultimately convinced of the correctness of the cases

 holding that the clearness in the difference in the language between Rule 8(a) and Rules 8(b) and (c)

 requires a different pleading standard for claims and defenses.”).

        Under the correct standard for Rule 8(c), “as long as the affirmative defenses give Plaintiff

 notice of the claims” the defendant intends to litigate “the defenses are appropriately pled.” Mt.

 Hawley Ins. Co., 2019 WL 7837288, at *3. The Motion to Strike does not contend that BPI lacks

 notice of the affirmative defenses and denials asserted by Defendants and, for that reason alone,

 should be denied. However, even if this Court were to apply the Twombly standard, Defendants’

 affirmative defenses and denials still properly are asserted and supported by detailed factual

 statements.

        B.      DEFENDANTS’ DENIALS                   AND   AFFIRMATIVE          DEFENSES        ARE
                PROPERLY RAISED.

               i.      Defendants’ Unclean Hands Affirmative Defense.

        Defendants assert the affirmative defense of unclean hands based upon the fact that BPI

 engages in the exact same conduct it claims is unlawful. As set forth in Defendants’ unclean hands

 defense, BPI is acting with unclean hands because it contends Defendants act improper by listing

 “Creatine Nitrate” as one ingredient on dietary supplements,1 yet BPI engages in exactly the same

 conduct it contends is inappropriate in labeling its own products. (DE 113 at 16).

        BPI seeks the draconian remedy of striking Defendants’ unclean hands defense for three

 reasons. First, BPI – without legal authority or analysis – deems Defendants’ well-pled facts

 supporting this defense to be wholly irrelevant. That is a determination of the merits of the defense,

 which is inappropriate at this stage and, in any event, is incorrect as a matter of law. Second, BPI




 1
         BPI is well aware that Defendants do not sell products with “Creatine Nitrate” and the product
 at issue, CRTN-3, is not a ThermoLife product.
                                                  5
Case 0:19-cv-60505-RS Document 136 Entered on FLSD Docket 07/13/2020 Page 6 of 11



 asserts that Defendants failed to plead unclean hands in compliance with the heightened standard of

 Rule 9(b) – yet another less-than-truthful statement of the correct legal standard. Finally, BPI states

 that Defendants’ unclean hands defense is somehow inappropriate to the extent BPI seeks only

 damages. This final argument is belied by the injunctive relief requested by BPI in two of the three

 remaining claims and by legal precedent squarely against BPI’s argument. Accordingly, this Court

 should deny the Motion to Strike as to Defendants’ unclean hands defense.

                         a.      BPI’s similar conduct gives rise to unclean hands.

         A defendant properly asserts the defense of unclean hands in the context of, for example,

 unfair competition where the defendant asserts the plaintiff engages in the exact same conduct. See

 ADT LLC v. NorthStar Alarm Servs. LLC, No. 9:18-80283-CV, 2018 WL 6522124, at *3 (S.D. Fla.

 Sept. 14, 2018) (denying plaintiff’s motion to strike as to, in part, the affirmative defense of unclean

 hands).2 Although not required to be proven at the pleading stage, the defendant need only assert

 facts sufficient to state that “(1) the plaintiff’s wrongdoing is directly related to the claim, and (2) the

 defendant was personally injured by the wrongdoing.” Id.

         In ADT LLC, the defendant asserted “unclean hands” as an affirmative defense to the

 plaintiff’s unfair competition claims. The defendant specifically alleged:

         Plaintiffs claim that NorthStar sales representatives make negative and untruthful
         statements about ADT when the sales representatives are trying to make a sale.
         Although NorthStar denies that its sales representatives engage in such tactics, ADT
         representatives use the very tactics of which ADT complains to try to unlawfully lure
         NorthStar customers to ADT, as set forth more fully in NorthStar’s Counterclaim.

 Id. at *3. The court denied the plaintiff’s motion to strike finding the defense properly asserted.


 2
         BPI cites to ADT LLC for other purposes in the Motion, which can be disregarded for other
 reasons as set forth below. But, BPI’s own cited authority makes clear that Defendants’ unclean
 hands affirmative defense is properly plead. ADT LLC, 2018 WL 6522124 at * 3 (“NorthStar has
 alleged that ADT engaged in the identical bad conduct against NorthStar that ADT complains of in
 this lawsuit. The Court finds this to be sufficient to meet the directly related requirement to apply the
 unclean hands defense. The motion to strike this defense is denied.”).
                                                     6
Case 0:19-cv-60505-RS Document 136 Entered on FLSD Docket 07/13/2020 Page 7 of 11



        Similarly, Defendants (although, as BPI knows, do not sell the product at issue) correctly

 point out that BPI’s issue with listing “Creatine Nitrate” as one ingredient, and the resulting harm to

 BPI as a competitor, is the same as what BPI does to its competitors (such as ThermoLife) in listing

 “Creatine MagnaPower,” “Creatine AKG,” and “Creatine Phosphate” as singular ingredients offering

 some advantage to consumers. (DE 113 at 16-17). BPI touts that these bonded creatine compounds

 are “advanced forms of creatine to enhance the effects”; yet these compounds disassociate in water

 just like the accused “Creatine Nitrate” ingredient. (Id.). If, as BPI contends, labeling a product as

 having “Creatine Nitrate” is falsely advertised or somehow creates an unfair competitive advantage,

 then BPI falsely advertises its products and/or gains an unfair competitive advantage over its

 competitors by engaging in the same conduct. (Id.). Defendants are entitled to an opportunity to prove

 this defense.

                        b.      Defendants’ sufficiently allege unclean hands.

        BPI also complains that Defendants fail to assert the defense of unclean hands in compliance

 with the heightened pleading standard of Federal Rule of Civil Procedure 9 because “unclean hands

 is akin to fraud.” This is an incorrect statement of law. While Rule 9(b) does require that “the

 circumstances constituting . . . fraud or mistake shall be stated with particularity,” where the defense

 of unclean hands is not premised on an allegation of fraud, the heightened pleading standard of Rule

 9(b) is not triggered. Rubinstein v. Keshet Inter Vivos Tr., No. 17-61019-CIV, 2019 WL 295942, at

 *5 (S.D. Fla. Jan. 23, 2019) (denying motion to strike unclean hands affirmative defense and

 declining to require defendant to plead the defense in compliance with Rule 9(b)). In any event,

 Defendants do, in fact, specifically allege BPI’s false statements that, under BPI’s own theory, would

 tend to mislead consumers. (See DE 113 at 16-17). There is no confusion about what statements or

 types of statements BPI makes to consumers that give rise to Defendants’ unclean hands defense.



                                                   7
Case 0:19-cv-60505-RS Document 136 Entered on FLSD Docket 07/13/2020 Page 8 of 11



        Moreover, BPI’s cited authority for its contention that Defendants failed to sufficiently allege

 unclean hands goes to the actual burden of proving the affirmative defense, not alleging the

 affirmative defense and should be disregarded. In Congress Park Office Condos II, LLC v. First-

 Citizens Bank & Trust Co., 105 So. 3d 602 (Fla. 4th DCA 2013), Branch Banking & Trust Co. v.

 S&S Dev., Inc., 620 Fed. Appx. 698 (11th Cir. 2015), and Synovus Bank v. Sims, 540 Fed. Appx. 905,

 907 (11th Cir. 2013), the defendants were appealing orders granting summary judgment in favor of

 the plaintiffs based upon, in part, their contention that the courts incorrectly determined they could

 not prove unclean hands. Finally, in SE Prop. Holdings, LLC v. McElheney, No. 5:12-cv-00140, 2015

 WL 507188 (N.D. Fla. Feb. 6, 2015), the court ruled on whether the defendant proved unclean hands,

 which would prevent the court from granting a deficiency judgment. In short, BPI’s own authority

 goes to the burden of proof for Defendants’ unclean hands defense, not the sufficiency of pleading.

                       c.      BPI seek injunctive relief making unclean hands a proper defense.

        Finally, BPI contends that unclean hands is not an appropriate defense to the extent BPI seeks

 only money damages. Here, BPI cites Williams v. Foerstar, 335 So.2d 810 (Fla. 1976). In Williams,

 the Florida Supreme Court, in a dissenting opinion describes unclean hands as an equitable. And this

 is certainly true under Florida common law, but contrary to BPI’s argument, an equitable defense can

 bar an award of monetary damages. Unclean hands is a defense to a Lanham Act claim. See Pandora

 Jewelers 1995, Inc. v. Pandora Jewelry, LLC, 2011 WL 2174012 (S.D. Fla. 2011) (allowing

 defendant’s unclean hands defense in a Lanham Act case to be tried to the jury); see also

 Fuddruckers, Inc. v. Doc’s B.R. Others, Inc., 826 F.2d 837 (9th Cir. 1987). And, courts have applied

 unclean hands to bar monetary awards in Lanham Act cases, like this one. See FLIR Systems, Inc. v.

 Sierra Media, Inc., 965 F.Supp.2d 1184 (D. Or. 2013) (overruling the jury’s verdict awarding

 plaintiff damages in a Lanham Act cases as a result of plaintiff’s unclean hands); see also Alpo Pet

 Foods, Inc. v. Ralston Purina Co., 720 F. Supp. 194, 214 (D.C.C. 1989), aff’d in pertinent part, rev’d
                                                  8
Case 0:19-cv-60505-RS Document 136 Entered on FLSD Docket 07/13/2020 Page 9 of 11



 in part, 913 F.2d 958 (D.C. Cir. 1990) (describing unclean hands as a defense to both equitable and

 monetary relief in a false advertising case).

         Regardless, here BPI, in fact, seeks injunctive relief in two of the three remaining claims. (See

 DE 92 at ¶ 119 (Count I, Lanham Act, “BPI is entitled to an injunction . . .”); ¶¶ 126-128 (Count II,

 unfair competition, alleging that Defendants conduct will “cause BPI irreparable harm unless

 enjoined [and] BPI has no adequate remedy at law . . . [and] BPI is entitled to a judgement restraining

 Defendants . . .”)). Thus, even if the Court were to reject the cases applying unclean hands to damages

 cases against the weight of judicial authority, the affirmative defense nevertheless should not be

 stricken.

         As a result, BPI’s alleged grounds to strike the unclean hands defense lack merit and should

 be promptly denied.

               ii.       Defects in an Answer Do Not Warrant Striking Defenses.

         If a defendant asserts a denial, or “negative averment,” under the label of “affirmative

 defenses,” “the proper remedy is not [to] strike the claim, but rather to treat [it] as a specific denial.”

 S.-Owners Ins. Co. v. Mac Contractors of Fla., LLC, No. 2:18-CV-21-FTM-99MRM, 2019 WL

 6696393, at *2 (M.D. Fla. Dec. 9, 2019); Pollo Campestre, S.A. DE C.V. v. Campero, Inc., No. 19-

 CIV-20001, 2019 WL 5577933, at *4 (S.D. Fla. Oct. 29, 2019) (denying motion to strike a “failure

 to state a claim” affirmative defense); Gonzalez v. Spears Holdings, Inc., No. 09-60501-CIV, 2009

 WL 2391233, at *2 (S.D. Fla. July 31, 2009) (quoting Home Mgmt. Solutions, Inc. v. Prescient,

 Inc., No. 07–20608–CIV, 2007 WL 2412834, at *3 (S.D. Fla. Aug. 21, 2007) (internal quotations

 and citations omitted)). The denial serves a purpose of identifying “defects in plaintiff’s prima facie

 case.” S.-Owners Ins. Co., 2019 WL 6696393, at *2.

         Defendants’ first denial and affirmative defense is that Plaintiff fails to state any viable claim

 for relief. (See DE 113 at 16). Defendants specifically incorporate their motion to dismiss, which the
                                                    9
Case 0:19-cv-60505-RS Document 136 Entered on FLSD Docket 07/13/2020 Page 10 of 11



  Court granted in part, as the factual basis as to why Plaintiff fails to state a claim. (Id.) In Gonzalez

  and in Pollo Campestre, the defendant raised, in essence, the same “failure to state a claim” defense,

  which the courts refused to strike and, instead, treated as denials. As the court stated in Pollo

  Campestre, “the proper remedy is to treat [the failure to state a claim defense] as a mere denial.”

  2019 WL 5577933, at *4. Plaintiff’s Motion to Strike should be denied as to Defendants’ first

  defense/denial.

           As their second and third denials and affirmative defenses, Defendants assert: (i) that

  personal jurisdiction over Kramer is lacking because he is not a resident of Florida and has not

  caused any harm to BPI in Florida; and, (ii) that this Court will not have subject matter jurisdiction

  over the claims against Kramer once the ThermoLife claims are fully dismissed. The Motion to

  Strike acknowledges that these types of defenses are “a denial of the jurisdictional allegations of the

  Amended Complaint.” (See DE130 at 5). Accordingly, the Court need not strike these defenses and

  should afford them the same treatment as courts treat “failure to state a claim” defenses discussed

  above.

           In any event, if, during this litigation, the claims against ThermoLife are dismissed, as

  contemplated in Defendants’ subject matter jurisdiction defense, this Court could properly decline

  to exercise supplemental jurisdiction, pursuant to 28 U.S.C. § 1367, which states, in part: “(c) The

  district courts may decline to exercise supplemental jurisdiction over a claim under subsection (a)

  if--. . . (3) the district court has dismissed all claims over which it has original jurisdiction . . . .”

  Defendants third affirmative defense merely raises a correct statement of law as a denial to the

  sufficiency of Plaintiff’s Second Amended Complaint.

  III.     CONCLUSION

           All of Defendants’ defenses relate to the allegations made by BPI and BPI’s purported claims

  and do not warrant this Court striking the defenses from the Answer. Moreover, BPI has more than
                                                    10
Case 0:19-cv-60505-RS Document 136 Entered on FLSD Docket 07/13/2020 Page 11 of 11



  fair notice of Defendants’ asserted defenses and denials including the specific factual background

  underlying each defense and denial. BPI’s Motion to Strike was filed for the purpose of creating

  controversy where none exists and to increase the costs incurred by Defendants.

         For the foregoing reasons, Defendants respectfully request the Court deny Plaintiff’s Motion

  to Strike Defendants’ Amended Affirmative Defenses.

  Respectfully submitted,                             Dated this 13th day of July, 2020.

                                                      By: /s/ _Edward M. Mullins________
                                                      Edward M. Mullins (FBN 863920)
                                                      Ana M. Barton (FBN 85721)
                                                      REED SMITH LLP
                                                      1001 Brickell Bay Drive
                                                      Miami, FL 33131
                                                      7866-747-0200
                                                      Fax: 786-747-0299
                                                      Email: emullins@reedsmith.com
                                                      Email: abarton@reedsmith.com

                                                      and

                                                      KERCSMAR & FELTUS PLLC
                                                      Gregory B. Collins
                                                      E-mail: gbc@kflawaz.com
                                                      7150 E. Camelback Road
                                                      Suite 285
                                                      Scottsdale, AZ 85251
                                                      Telephone: (480) 421-1001

                                                      Attorneys for Defendants


                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on July 13, 2020, I electronically filed the foregoing document

  with the Clerk of the Court using the CM/ECF system, which will send notification of such filing to

  counsel or parties of record.

                                                      By: /s/ Edward M. Mullins_________
                                                              Edward M. Mullins

                                                 11
